UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarter ended March 31, 2010 or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-6814 [Missing Graphic Reference] U.S. ENERGY CORP. (Exact name of registrant as specified in its charter) Wyoming 83-0205516 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 877 North 8th West, Riverton, WY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (307) 856-9271 Not Applicable (Former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESoNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and ‘smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filerx(Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOx Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. At May 7, 2010, there were issued and outstanding 26,737,320 shares of the Company’s common stock, $.01 par value. -2- U.S. ENERGY CORP. and SUBSIDIARIES INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Balance Sheet as of March 31, 2010 (unaudited) and December 31, 2009 (unaudited) 4-5 Condensed Statements of Operations for the Three Months Ended March 31, 2010 and 2009 (unaudited) 6 Condensed Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 (unaudited) 7-8 Notes to Condensed Financial Statements (unaudited) 9-22 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23-35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II. OTHER INFORMATION Item 1. Legal Proceedings 36-37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. Submission of Matters to a Vote of Security Holders 37 Item 5. Other Information 37 Item 6. Exhibits and Reports on Form 8-K 38 Signatures 39 Certifications See Exhibits -3- PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements U.S. ENERGY CORP. CONDENSED BALANCE SHEETS ASSETS (Unaudited) (In thousands) March 31, December 31, CURRENT ASSETS: Cash and cash equivalents $ $ Marketable securities Held to maturity - treasuries Available for sale securities Accounts receivable Trade Reimbursable project costs 2 2 Income taxes Other current assets Total current assets INVESTMENT PROPERTIES AND EQUIPMENT: Oil and gas properties under full cost method, net Undeveloped mining claims Commercial real estate, net Property, plant and equipment, net Net properties and equipment OTHER ASSETS Total assets $ $ The accompanying notes are an integral part of these statements. -4- U.S. ENERGY CORP. CONDENSED BALANCE SHEETS LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) (In thousands, except shares) March 31, December 31, CURRENT LIABILITIES: Accounts payable $ $ Accrued compensation Current portion of long-term debt Other current liabilities Total current liabilities LONG-TERM DEBT, net of current portion DEFERRED TAX LIABILITY ASSET RETIREMENT OBLIGATIONS OTHER ACCRUED LIABILITIES SHAREHOLDERS' EQUITY: Common stock, $.01 par value; unlimited shares authorized; 26,502,658 and 26,418,713 shares issued, respectively Additional paid-in capital Accumulated surplus Unrealized gain on marketable securities Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these statements. -5- U.S. ENERGY CORP. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except shares and per share data) Three months ended March 31, OPERATING REVENUES: Oil and gas $ $ Real estate OPERATING COSTS AND EXPENSES: Oil and gas Impairment of oil and gas properties Real estate Water treatment plant Mineral holding costs 57 General and administrative OPERATING INCOME (LOSS) ) OTHER INCOME AND (EXPENSES): Gain on sales of assets 5 Equity gain/(loss) from unconsolidated investment ) Miscellaneous income 1 5 Interest income 59 87 Interest expense ) ) ) INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAXES: Current (provision for) benefit from Deferred (provision for) benefit from ) ) NET INCOME (LOSS) $ $ ) NET INCOME (LOSS) PER SHARE Basic $ $ ) Diluted $ $ ) Weighted average shares outstanding Basic Diluted The accompanying notes are an integral part of these statements. -6- U.S. ENERGY CORP. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operations Depreciation, depletion and amortization Accretion of discount on treasury investment ) ) Impairment of oil and gas properties Equity (gain)/loss from unconsolidated investment ) 91 Deferred income taxes ) Gain on sale of assets ) (5
